Citation Nr: 1435253	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-30 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1974.

This case comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating effective August 31, 2010.  An October 2012 rating decision granted a temporary total rating because the PTSD required VA hospital treatment for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).  In May 2013, the Veteran testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  

The record, including a March 2011 VA examination report, raises the question of entitlement to a total disability rating based on individual unemployability (TDIU) as part of the claim for a higher initial rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On his August 2010 claim, the Veteran indicated receiving treatment at the Battle Creek VA Medical Center (VAMC) for his PTSD.  However, only treatment reports prior to May 2009 and those from the month of June 2012 have been associated with the claims file.  To ensure a complete record, the AOJ should attempt to obtain all VA treatment reports dated since May 2009.

The Veteran was examined by VA for his PTSD in March 2011.  However, the copy of that examination report is incomplete, missing the right side of the pages.  Thus, the AOJ should associate a complete copy with the claims file.

The Veterans Benefits Management System paperless claims processing system shows that in June 2014 the Veteran filed a claim for a temporary total rating under 38 C.F.R. § 4.29 for a period of hospitalization from April 8, 2014, to May 30, 2014 due to his PTSD.  As the outcome of that claim could affect the claim on appeal for a higher initial rating for PTSD, the Board finds that the claims are inextricably intertwined and a Board decision on the claim on appeal at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim on appeal should be readjudicated following the adjudication of the newly filed claim.  

As the Veteran's recent hospitalization may indicate a worsening of his PTSD, and as over three years have passed since the last VA examination, the Veteran should also be afforded a new examination to determine the current severity of his PTSD.

Lastly, as the adjudication and remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records dated since May 2009.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's PTSD and describe the Veteran's symptoms.  The examiner should review the claims file and note that review in the report.  A rationale for all opinions should be provided.

3.  Then, following the issuance of a rating decision on the claim for a temporary total rating under 38 C.F.R. § 4.29 for a period of hospitalization from April 8, 2014, to May 30, 2014, readjudicate the claims on appeal, with consideration of all the evidence added to the claims file since the October 2011 statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

